      Case 4:19-cv-01415 Document 1 Filed on 04/18/19 in TXSD Page 1 of 8



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS

ROBERT EWELL                                      *
                                                  *         CASE NO.
                                                  *
                    Plaintiff,                    *
                                                  *
VERSUS                                            *
                                                  *
CENTAURI SPECIALTY INSURANCE                      *
COMPANY AND STEVEN WILEY                          *
                                                  *
                    Defendants.                   *
                                                  *
*********************
                                 NOTICE OF REMOVAL

      Defendant, Centauri Specialty Insurance Company, (“Centauri”), appearing herein

through undersigned counsel, pursuant to 28 U.S.C. §§ 1441 and 1446, files this Notice of

Removal of the captioned action “Robert Ewell v. Centauri Specialty Insurance Company

and Steven Wiley”, case no. 19-DCV-260588, on the docket of the 240th Judicial District

Court in and for Fort Bend County, State of Texas. In support of its Notice of Removal,

Defendant respectfully represents:

                                             1.

      Plaintiff filed this suit on March 15, 2019, in the 240th Judicial District Court in and

for Fort Bend County, State of Texas.

                                             2.

      This lawsuit is filed pursuant to a residential property insurance policy, no.

CHP4112653 (the “Policy”), issued by Centauri to Plaintiff which generally provided

coverage for Plaintiff’s property located at 1715 Plantation Drive, Richmond, Texas 77406
      Case 4:19-cv-01415 Document 1 Filed on 04/18/19 in TXSD Page 2 of 8



(the “Property”), subject to the terms of the Policy which is the best and only evidence of

its contents.

                                            3.

       Plaintiff seeks payment for damages allegedly sustained to the Property as a result

of a “severe storm” which is alleged to have occurred and caused damage to the Property

on or about August 25, 2017.1 Plaintiff generally alleges Centauri breached its contract of

insurance by denying or underpaying Plaintiff’s claim.2 Plaintiff has also asserted claims

against Centauri for bad faith pursuant to the Texas Insurance Code, Deceptive Trade

Practices Act (“DTPA”), alleged violations of the common law duty of good faith and fair

dealing, and fraud.3 Plaintiff is seeking damages in excess of $100,000.00 for the claims

asserted in this this lawsuit.4

                                            4.

       Plaintiff also sued the independent adjuster, Steven Wiley, who inspected Plaintiff’s

property in connection with the claim. Plaintiff asserts a number of claims against

Defendant Wiley, including alleged violations of the Texas Insurance Code, the DTPA,

fraud, and negligence.5

                                             5.

       Removal is based on 28 U.S.C. §1332, as the properly named parties are completely

diverse and, based on the allegations set forth in the Original Petition, the amount in


1
  Exhibit A – Original Petition, ¶ 11
2
  Exhibit A – Original Petition, ¶¶ 31-33
3
  Exhibit A – Original Petition, ¶¶ 34-54
4
  Exhibit A – Original Petition, ¶88
5
  Exhibit A – Original Petition, ¶¶ 55-74

                                             2
         Case 4:19-cv-01415 Document 1 Filed on 04/18/19 in TXSD Page 3 of 8



controversy exceeds the sum of $75,000, exclusive of interests and costs.

                                                5.

          Considering Plaintiff’s Original Petition includes a statement that the claim exceeds

$100,000.00 for all asserted claims as described above, the jurisdictional amount in

controversy requirement is satisfied in this case. It is facially apparent from the petition

that the amount in controversy exceeds $75,000.

                                                6.

          Absent a statute limiting recovery, “[l]itigants who want to prevent removal must

file a binding stipulation or affidavit with their complaints” stating that the damages are

not more than the minimum jurisdictional amount. De Aguilar v. Boeing Co., 47 F.3d

1404, 1412 (5th Cir.1995) (quoting In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir.1992)).

“The general principle is that plaintiffs will have to show that they are bound irrevocably

by their state pleadings.” Id. at 1412 n.10. No binding stipulation or affidavit was filed

with Plaintiff’s Petition. Accordingly, it can be presumed that Plaintiff’s damages exceed

the minimum jurisdictional amount.

                                                7.

          Plaintiff is a Texas resident.6

                                                8.

          Centauri is a foreign corporation organized under the laws of the state of Florida,

with its principal place of business located in Florida.



6
    Exhibit A – Original Petition, ¶ 2

                                                3
      Case 4:19-cv-01415 Document 1 Filed on 04/18/19 in TXSD Page 4 of 8



                                              9.

       Defendant Steven Wiley has been improperly joined and his citizenship should be

disregarded for the purposes of discovery jurisdiction. A Court must disregard the

citizenship of a non-diverse party if the removing defendant shows improper joinder by

either: (1) “actual fraud in the pleading of jurisdictional facts”; or (2) “inability of the

plaintiff to establish a cause of action against the non-diverse party in state court.”

Smallwood v. Ill. Cent. R.R. Co., 385 F. 3d 568, 573 (5th Cir. 2004). Under the second

method, the removing defendant must demonstrate “there is no possibility of recovery by

the plaintiff against [the] in-state defendant, which, stated differently means that there is

no reasonable basis for the district court to predict that that the plaintiff might be able to

recover against [the] in-state defendant.” Id. When determining whether a party is

improperly joined, a court may “pierce the pleadings and conduct a summary inquiry” in

cases where, as here, a “plaintiff has stated a claim, but has misstated or omitted discrete

facts that would determine the propriety of joinder.” Id.

                                             10.

       There is no reasonable basis for this Court to predict that Plaintiff can recover

against Defendant Wiley because Plaintiff lacks a valid claim upon which relief may be

granted as to Wiley under Texas law. Plaintiff’s lawsuit is governed by Chapter 542A of

the Texas Insurance Code, which applies to actions on first-party insurance claims arising

from alleged damage to covered property caused by “forces of nature”, such as “a flood, a

tornado, lightning, a hurricane, hail, wind, a snowstorm, or a rainstorm.” Tex. Ins. Code

Ann. § 542A.001(2). Under Chapter 542A, an insurer not in receivership “may elect to

                                              4
      Case 4:19-cv-01415 Document 1 Filed on 04/18/19 in TXSD Page 5 of 8



accept whatever liability an agent might have to the claimant for the agent's acts or

omissions related to the claim by providing written notice to the claimant.” Tex. Ins. Code

Ann. § 542A.006(a). Moreover, if an insurer makes such an election before the claimant

files suit, “no cause of action exists against the agent related to the claimant's claim,

and, if the claimant files an action against the agent, the court shall dismiss that action

with prejudice.” Tex. Ins. Code Ann. § 542A.006(b) (emphasis added).

                                               11.

       Steven Wiley is an “agent” as defined by Tex. Ins. Code Ann. § 542A.001(1)

because he is an “adjuster who performs any act on behalf of an insurer”.

                                               12.

       Centauri provided written notice to Plaintiff of its election under § 542A.006 by

letter dated February 11, 2019 accepting whatever liability Steven Wiley may have as an

agent of Centauri with respect to Plaintiff’s claim.7 Plaintiff, through his counsel, received

Centauri’s notice of election on February 14, 2019.8 Plaintiff subsequently filed suit

against both Centauri and Wiley on March 15, 2019.9

                                               13.

       Centauri properly provided its notice of election prior to the filing of Plaintiff’s

lawsuit.10 Therefore, pursuant to § 542A.006(b), no cause of action exists against Wiley

for any claim-related damages and Texas law requires dismissal of the action against him


7
   Exhibit B – 542A.006 Notice of Election
8
   Exhibit C – USPS Proof of Receipt of Certified Mail
9
  Exhibit A – Original Petition
10
   Exhibit B – Notice of Election; Exhibit C – Proof of Receipt of Certified Mail

                                                5
      Case 4:19-cv-01415 Document 1 Filed on 04/18/19 in TXSD Page 6 of 8



with prejudice. As a result, there is no possibility that Plaintiff might recover against

Defendant Wiley on any of the pleaded causes of action against him in the Petition.

                                              14.

       Consent of Defendant Steven Wiley is not required because, as discussed above,

Wiley has been improperly joined. See, e.g. Rico v. Flores, 841 F.3d 234, 239 (5th Cir.

2007) (“a removing party need not obtain the consent of a co-defendant that the removing

party contends is improperly joined.”).

                                              15

       Centauri was served with a copy of the Plaintiff’s Original Petition on March 20,

2019, through its registered agent.11 Centauri is filing this Notice of Removal within 30

days receipt of the Original Petition and this notice of removal is timely.

                                              16.

       Accordingly, this Court has jurisdiction over this matter under the provisions of 28

U.S.C 1332, and this matter is removed under the provisions of 28 U.S.C. 1441 and 1446.

                                              17.

       The Judicial District Court where Plaintiff filed the Original Petition is located

within the Southern District of Texas, Houston Division. Therefore, venue is proper

pursuant to 28 U.S.C. §1441(a) because it is the “district and division embracing the place

where such action is pending.” See 28 U.S.C. §1441(a).



11
   Exhibit A – Original Petition; Exhibit D – Return of Service – Centauri. Defendant Wiley was
also served with Plaintiff’s Original Petition on March 20, 2019. In accordance with Local Rule
81, a copy of the return of service for Wiley is attached hereto as Exhibit E.

                                               6
      Case 4:19-cv-01415 Document 1 Filed on 04/18/19 in TXSD Page 7 of 8



                                             18.

       No previous application has been made for the relief requested herein.

                                             19.

       Defendant has attached a copy of the Listing for Removal, Civil Cover Sheet, and

all other filings required by Local Rule 81 as exhibits to this notice. This Notice of Removal

is being served upon counsel for Plaintiff and a copy is being filed with the clerk of court

in the County where Plaintiff filed the Petition.

                                             20.

       Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies that he has read the foregoing Notice of Removal, that, to the best of his

knowledge, information and belief formed after reasonable inquiry, it is well-grounded in

fact and is warranted by existing law or a good faith argument for the extension,

modification or reversal of existing law and that it is not interposed for any improper

purpose, such as to harass or cause unnecessary delay or needless increase in the cost of

litigation.

       WHEREFORE, Defendant, Centauri Specialty Insurance Company, hereby

removes the above-entitled action from the 240th Court in and for Fort Bend County, State

of Texas to this, the United States District Court for the Southern District of Texas.

                                           Respectfully submitted,

                                           LOBMAN, CARNAHAN, BATT, ANGELLE
                                           & NADER

                                             s/ Charles R. Rumbley
                                             ___________________________

                                              7
      Case 4:19-cv-01415 Document 1 Filed on 04/18/19 in TXSD Page 8 of 8



                                            JAMES P. NADER
                                            Texas Bar No. #24054425
                                            CHARLES R. RUMBLEY
                                            Texas Bar No. #24076141
                                            Pennzoil Plaza
                                            700 Milam, Suite 1300
                                            Houston, TX 77002
                                            T: (832) 871-5286 | F: (504) 586-1290
                                            jpn@lcba-law.com; crr@lcba-law.com




                                   Certificate of Service

       I hereby certify that on April 18, 2019, I transmitted the foregoing document to

counsel for the Plaintiff via email.

                                                  s/ Charles R. Rumbley
                                                 _____________________________




                                             8
